Exhibit 10.2

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

AMENDMENT TO

API MANUFACTURING AND SUPPLY AGREEMENT

 

This AMENDMENT TO MANUFACTURING AND SUPPLY AGREEMENT (this “Amendment”), is
entered into as of May 20, 2011 by and between OPTIMER PHARMACEUTICALS, INC.
(“Optimer”) and BIOCON LIMITED (“Biocon”). Capitalized terms used herein which
are not defined herein shall have the definitions ascribed to them in the
Agreement (defined below).

 

RECITALS

 

WHEREAS, Optimer and Biocon have previously entered into an API Manufacturing
and Supply Agreement dated May 18, 2010 (the “Agreement”); and

 

WHEREAS, the parties wish to amend the Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Optimer and Biocon agree as follows:

 

AGREEMENT

 

1.                                      Section 3.1(c) of the Agreement is
hereby amended and restated as follows:

 

“(c)                            Cause the [***] Equipment at Park to be
commissioned and fully qualified by [***].”

 

2.                                      Section 5.3 of the Agreement is hereby
amended and restated as follows:

 

“5.3                         Subject to the provisions of section 6, during the
term of this Agreement, Biocon shall cause the [***] Equipment to be dedicated
solely to the manufacture and supply of Product under this Agreement and shall
ensure that the [***] Equipment is not subject to any lien, pledge, security
interest or other encumbrances that could reasonably be expected to materially
impair Biocon’s ability to perform its obligations under this Agreement, without
prior written approval from Optimer. The foregoing sentence notwithstanding, in
the event Park is not successfully made a Validated Facility by [***] due to
Optimer’s failure to perform its obligations under the Work Plan or in the event
Optimer has not successfully obtained a Marketing Authorization in the Territory
by the date specified in clause (ii) of section 5.1, Biocon shall be free to
make other uses of the [***] Equipment which would not impair Biocon’s ability
to later use the [***] Equipment for the manufacture of Product; provided,
however, that if and when the Park becomes a Validated Facility, Biocon shall
promptly cease such other uses and re-dedicate the [***] Equipment solely to the
manufacture of Product, provided Optimer has also obtained a Marketing
Authorization in the Territory at that time, and subject to the provisions of
section 6.”

 

--------------------------------------------------------------------------------

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

3.                                      The Agreement, as amended by this
Amendment, embodies the entire understanding of the parties and shall supersede
all previous communications, representations and understandings, whether oral,
written or otherwise, between the parties relating to the subject matter hereof.
Except as specifically amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.

 

4.                                      The parties agree that Section 19 of the
Agreement shall apply to this Amendment.

 

5.                                      This Amendment may be executed in
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.

 

IN WITNESS WHEREOF, the parties have executed this AMENDMENT TO API
MANUFACTURING AND SUPPLY AGREEMENT as of the date first set forth above.

 

 

OPTIMER PHARMACEUTICALS, INC.

 

BIOCON LIMITED

 

 

 

 

 

 

By:

/s/ Pedro Lichtinger

 

By:

/s/ Sandeep Rao

Name:

Pedro Lichtinger

 

Name:

Sandeep Rao

Title:

President and CEO

 

Title:

VP — Business Development and Licensing

 

2

--------------------------------------------------------------------------------